The Honorable   Neal E; Birmingham’                   Opinion   No.   H-   334
Criminal  M8trict  Attorney
Box 555                                               Re:   Whether  County Commir-
Linden,  Tera8                                        8ionerr   Court m8y contr8ct
                                                      caith the brother of 8 commir-
                                                      rioner to purch88e peroline.

D44r   Mr.   Birminghm:

         Your requart for our opinion concern4        the propriety   of 8 county
purch88a    of Lual from 8 corporation an4d       by the brothar Ot on4 of tha
county commhrionarr,        in which the commirrioner       own8 no interart.
You have 8dvired u8 8nd’your county commirrionerr             t&t, in your opinion,
it ir not illagal  for thr commiorionerr     to purcl-4884 fubl fr.om 8 corpor8-
tion ownad by the brothar of one of tham.         You hw4 cited l numbsr of
A rtorney Caner81 Gpinion8 8nd p8rticd8rly         Opinion O-2856 PPIO), in
which. it 188 88id. with reference     to Article   3’13, V. T. P. C. :


                  The 8bova rtetute w88 eoartrued in Rigby v. SWe,
                  by tha Court of Appalr, 10 S.W. 761, in which it
                  ~88   daclar8d that trudfe8tly.       the kgi818tUr4     in
                  c~cting    tha rt4tute,   intended thareby to protect
                  counti48, citie8 8nd town8 from offici81 pecul8tion.
                  Whathrr    8 commi88ioner       ir ‘pacuni8rily   interarted
                  84 ths t4rm i8 urcd in the 8t8tUte. i8 gen4r8lly           8
                  quartion of f8Ct. A8 dirclored in your r4qu48tl the
                  bU8in488 i8 owned 8nd opar8tad          by the commirrioner’8
                  brother 8nd it doer not rppe8r that the commirrioner
                  i4 pecuni8rily    intera8tad   in nuking    ruch purch88a8    44
                  8gant a[ tha county.

                  .   . .




                                          p.   1667
The Honorable   Neal   E.   Birmingh8m      p4ga 2   (H-354)




                it i8 theraforc     tha opinion of thi8 deprrtment     th8t it
                i8 not illegrl    for 8 county commirrioner      to. purch884
                emergency       8Uppli48 for cOn8trUCtiOn and r4p8ir Of
                county ro8d8 88 8n rgant of the county udder 8uthority
                of the court from 8 brother who own8 8nd opar8te8 8
                bU8in4!8,    where the commirrioncr        ir not pecuni8rily
                intererted     in the contr8ct.

        Article 373 of the Pen41 Code ~88 repe8led  with the eluctment of
the 1974 Panel Code (Act8 1973, 63rd Leg.,   ch. 399, p. 883, Sac. 3).
Nothing h88 been clucted to rebl8cc it.

       Howavar,    w4 8ra of th4 opinion tb8t the .rt+tament of Opinion O-2856,
quoted 8bovc, 18 rtill 8 correct rtat8mant of 18~.     Article 373 of the Panel
Cod4 W88 (8nd,i8) nOktha Ody 8t8tUt4 8p48kiing to Conflict8 of int4re8t. Art.
2340, V. T. C. S., r48d8:

                     Bafora antaring upon tha dutier of thsir offica,
                the county    judge 8nd 48ch commir8ionar          rh811 take
                the officiti oath, 8nd rhell 8180 t8ke 8 writtan 48th
                that ha will not bs directly      or indirectly   int4?88ted
                in 8ny contr8ct.‘with,     or &iti    bk8in8t.   the county
                in which.he r48id48.        axcapt ruch w8rr8ntr       88 m8y
                i88ue to him 88 facr of office.        E8Cb commi88ion4r
                rh811 aracuto     8 bond to ba 8pprovcd      by the county
                judge in tha 8um of three thou88ird doll8r8,           p8y8ble
                to the county tra8rurcr.       conditionad    for the f8ithfui
                perform8nce       of the dutiar of bir office,    th8t he will
                my ovar t0 bi8 County 811 money8 ill4g8lly            paid to
                him. out of county fundr, 88 volunt8ry p4ymant8 or
                otherwira, 8nd thet ha will not vote or give hi8 con-
                 8ant to p8y out county fund8 arcapt for 18wful pur-
                po444.    (Emph414      4dded)

        Conflict4  of jnt4r48t or potenti colaflictr,  am r4gti8ted  by numeroum
othar con8titution81 rnd lt8tutory provirion8.     Sea, for axemple, Art. 3,




                                       p.   1668
Tbe Honorable       Neal    E.    Birmingh8m            p8ga      3      (H-354)




Sac.   18. Conrtitution       of Taur;        Article    988,         6252-9b,     8nd 6447,   V. T. C. S.

           Furthermore,       the rule againat 8 public 4erv8nt hrving 8 benefici81
intereat    in 8 contr8ct     with hi8 &overnmentd    entity eXirt8 88 COmmOn  18W.
10 McOuillin,    Municip81 Corporrtionr,     Set 29.97, p. 467, quoted in
Delt8 Electric    Conrt. v. City of San Antoaio,     437 S.W.2d 602 (Tax.
Civ. App.,    S8n Antonio,   1969, err.  ref’d.,  n. r. e. ); 2 Dillon on Municip81
Corporation4,     5th ad. p. 1140 quoted in Attorney    Gener81 Opinion
WW-!362     (1962); Meycrr   v. Walker,   276 S.W. 305 (Tax. Civ. App. i
Eastland.    1925, no writ hirt.).    And 444 Cryrtrl     City v. Del ,Monta
Corporation,     463 F. td 976 (5th Cir. 1972).

         Unlike the nepoti8m rt8tuteo (Art8.    59968. at req. , V. T. C. S. ),
the diaqualific8tion   do48 no,t extend beyond the rt4te amployec himself.
Normally,     whether or not he ha8 8n intarsrt   would be 8 quertion   of f8ct.
Howaver,     thbe mare r418tiOn8hip of two brotharr   ir not, in 8nd of it84lf.
lofficiant to ertablirh          the prohibited int8rert.

           Therefora,       arruming     it   to bc true       th8t no county commirrioner              h88
an intcre8t. direct or indirect,  in ths corporation   which 18 owncd by tha
brother of onc of them rnd which ii tha proporad      rdlar  of the fuel, WC
find no b88ir in rtrtute or 8t common    18~ to find the contr8ct   intilid.

        We refer you to tbc 18~8 raquiring bidding for tha pureh8re                               of
rupplie4 by 4 county.  Articlar 1659, 236& 8nd 6716-1, V. T. C.S.                                 And
884 Attorney Caner81 Opinion M-403                      (1969).

                                                SUMMARY

                        Aoouming   complienca with 811 18W4da8ling with
                    the bidding for the purchera of ruppliar by 8 county,
                    8 contr8ct to buy fu81 for 8 county m8da with 8
                    corpor8tion in which 8 comrdrrionar’r    brother
                    own@ tha majority of th4 8tock, 18 not void 8dely




                                                    p. 1669
The Honor8ble Ne8l E.    Birmingham        page 4   (H-354)




                b4C8U84 Of tha f8milw    ?41l8tiOlNhip wh4n th8
                Commi88iOIL4r h8 110.illt4?88t in th4 fruit8 Of
                the contmct,  8ithar direct or indirect.




DAVID   M.   KENDALL,    Cimirman
opinion comlaitt44




                                      p.   1670